Citation Nr: 0712774	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1959 to August 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for major depressive disorder, evaluated as 10 percent 
disabling, from March 7, 2003.  

The veteran testified before the undersigned at a 
videoconference hearing in May 2005.  A transcript of that 
hearing is of record.  

In August 2005 the Board remanded the claim for further 
development.  That development has been completed.  

The August 2005 Board remand pointed out that a February 2005 
letter to the veteran's congressman appeared to raise claims 
of entitlement to increased evaluations for low back, left 
leg, left arm, and foot disabilities.  The remand referred 
these matters for clarification and appropriate 
consideration.  It does not appear that action has been taken 
in regard to these matters.  Thus, they are again referred to 
the RO for appropriate action.  



FINDING OF FACT

Major depressive disorder is manifested by occupational and 
social impairment due to mild or transient symptoms, but not 
by intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, and mild memory loss.  



CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for major depressive disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A September 2005 VCAA letter informed the veteran of the 
information and evidence required to establish an initial 
rating in excess of 10 percent for major depressive disorder.  
This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing enough information about the 
records and any necessary releases to enable VA to request 
them from the person or agency that had them.  

With respect to the fourth element, the September 2005 VCAA 
letter stated, "If you have any additional evidence in your 
possession that pertains to your appeal, that you have not 
yet submitted, please send it to us."  Thus, the veteran was 
adequately advised of the fourth element of the duty to 
notify.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
The courts have held that once service connection is granted 
the claim is substantiated, and further notice as to the 
rating or effective date elements is not required.  Dingess 
v. Nicholson, at 490-1 (In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated--it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled).  Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007); Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. 
App. Mar. 22, 2007)

Nevertheless, an August 2006 letter provided the veteran with 
notice regarding disability ratings and effective dates.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial decision in this case.  However, the timing 
deficiency was remedied by issuance of VCAA notice followed 
by readjudication of the claim.  Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).  Thus, all required notice has 
been given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA treatment 
records have been associated with the claims file.  In 
addition, the veteran was afforded VA examinations to 
evaluate major depressive disorder in May 2003 and September 
2006.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Major depressive disorder is evaluated as 10 percent 
disabling under Diagnostic Code 9434.  Diagnostic Code 9434 
evaluates major depressive disorder according to the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.  

Under the General Rating Formula for Mental Disorders, a 10 
percent evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.  

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9434.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Id.; see Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Id.; see Sellers v. Principi, 372 F. 
3d 1318 (Fed. Cir. 2004).  

VA treatment records from March and April 2003 reflect 
complaints of poor concentration and sleep, with some loss of 
interest and self-esteem, with increasing nervous habits, 
such as biting the inside of his cheek.  The veteran reported 
that he worked full time and stayed busy with activities with 
the Masons and other after work activities.  Diagnoses 
included depression, not otherwise specified, with 
predominant anxious features, adjustment disorder, mixed, and 
insomnia.  

At VA examination in May 2003 the veteran described 
difficulty with developing blood clots in his legs, and 
reported that he was in chronic pain, which severely limited 
his physical activity.  He stated that he easily became 
irritable, and had poor sleep secondary to pain, 
approximately five hours a night.  He indicated that he lived 
with his wife, to whom he had been married for 39 years.  He 
also described employment in accounting since separation from 
service.  

On mental status examination the veteran was alert and 
oriented to personal information and place.  Temporal 
orientation was normal and he provided an accurate history.  
Insight was adequate and affect was mildly blunted.  The 
veteran demonstrated average attention and was not 
distractible.  Speech was fluent, grammatic, and free of 
paraphasias.  He was logical and goal-directed.  Although the 
veteran reported mild dysphoria, he denied crying or appetite 
disturbance.  He reported anergia, anhedonia, irritability, 
decreased frustration tolerance, mild social withdrawal, 
decreased self-esteem, and feelings of regret.  He also 
reported sleep disturbance, which he related to pain.  He 
denied decreased libido or feelings of hopelessness or 
helplessness.  He denied suicidal and homicidal ideation or 
plan and denied the autonomic cognitive behavioral symptoms 
of anxiety.  There was no evidence of disorder in thought 
process or content.  

The Axis I diagnosis was major depressive disorder.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 65.  The examiner noted that the veteran appeared to 
be experiencing major depressive disorder related to the 
physical limitations and pain associated with his multiple 
medical problems.  He stated that the veteran's current 
psychiatric presentation was resulting in a mild degree of 
impairment in adaptation, interaction, and social 
functioning, and added that the veteran appeared to be 
experiencing a mild degree of impairment in flexibility and 
efficiency in an occupational setting.  The examiner's 
conclusion was that the overall level of disability was mild, 
and that the veteran was competent to handle his own funds.  

VA treatment records from May to August 2003 include a record 
of treatment from May 2003, when the veteran reported that 
his affect and mood had improved since his last visit.  He 
stated that he stayed busy at work, which he enjoyed, and 
that he had a lot of after work activities.  He reported that 
he was most frustrated by limitations caused by pain.  The 
diagnosis was adjustment disorder with depressed mood and 
anxiety and insomnia, improved.  In August 2003 the veteran 
reported that he was only able to sleep 4 or 5 hours a night 
due to pain in his feet, neck, and back.  He again stated 
that he enjoyed his activities at the Masonic Lodge, and that 
he also belonged to the Scottish rite, which met once a 
month.  The assessment was major depressive disorder, mild to 
moderate.  

At the May 2005 videoconference hearing, the veteran 
responded positively to questions of whether he had at least 
one panic attack a week, short and long-term memory loss, 
impaired judgment and disturbances of motivation and mood, 
and difficulty maintaining relationships, especially at work 
and with his wife.  The veteran testified that he worked 
full-time, managing nine people, and that he was able to 
choose when he interacted with them.  He said that his co-
workers and subordinates had noticed a change in him and 
would ask if something was wrong or if somebody did something 
wrong at least once a week.  

The veteran also testified that he used to golf, but did not 
do so anymore; and used to be involved in the Masons, but did 
not go as regularly because he did not want to be involved 
with a group.  He also responded positively when asked 
whether his relationship with his wife had deteriorated.  He 
said that his wife could do something very simple and he 
would get irritated and start yelling and screaming at her.  
He testified that when he became irritated at work, he would 
stay in his office.  He reported that his psychiatric 
condition had not yet caused any problems with his superiors 
at work.  

In a May 2005 letter, the veteran's VA mental health nurse 
practitioner and psychiatrist reported that he had been 
receiving treatment for adjustment disorder due to chronic 
medical problems since February 2003.  They indicated that 
they had begun seeing the veteran in April 2003 and had since 
followed him every 3-4 months.  They stated that the 
veteran's physical limitations and pain prevented involvement 
in activities as he would like, thus leading to depression 
and insomnia.  

They reported that the veteran was seen regularly for therapy 
and medication monitoring and management, and that his 
current medication regime had improved his depressive and 
anxiety symptoms to some degree.  He had also been initiated 
on CPAP to treat chronic obstructive sleep apnea, which had 
improved his sleep quality.  However, he continued to report 
difficulty concentrating at work, nodding off during 
meetings, and irritability.  They added that the veteran 
remained quite busy with his work, involvement in the Masons, 
and ROTC, despite his chronic depression, and that his GAF 
scores had ranged from 55 to 65 throughout the treatment 
course.  

VA treatment records from September 2003 to September 2006 
reflect ongoing treatment for major depressive disorder.  In 
September 2003 the veteran complained of sleeping problems 
and stated that he was wakened by pain.  In November 2003 he 
reported that he was involved in Masonic activities.  Mood 
was euthymic and affect was full.  The nurse noted some 
improvement of mood and anxiety since the last visit.  At 
treatment in February and April 2004 the veteran reported 
that he continued his work with the Masons, and irritability 
and anger were described as present with no change in 
February, but as absent and improved in April.  

In August 2004 the veteran described improvement of his 
irritability in general, although he was sometimes short with 
his wife.  He stated that he had been traveling and doing 
activities with the Masons.  The following month he reported 
that he was out with the Masons two or three times a week, 
and traveled around the state for meetings.  In April 2005 
the veteran reported stable psychiatric symptoms.  Mood was 
euthymic, affect was normal ranged, and short and long term-
memory were intact.  

In August 2005 he described more depression, insomnia, and 
irritability related to pain.  He stated that he was 
isolating more at work and was more irritable with his wife.  
However, he noted that he still found pleasure with the 
Masons, which kept him traveling across the state to visit 
various lodges.  He added that he enjoyed traveling to 
Wilmington and Budapest to see both his sons get married.  
Mood was depressed, but affect was normal ranged.  Short and 
long term memory were intact.  In September 2006 the veteran 
was discharged from the mental health clinic.  This discharge 
note indicates that the maximum benefit had been derived and 
the veteran was currently stable on his psychotropic regime.  
He was referred to his primary care physician for monitoring 
and prescriptions.  

At VA examination in September 2006 the veteran described 
problems with depression, and added that he had been 
depressed, more than anything, due to pain, and that when his 
pain increased, his depression increased.  He reported 
problems with decreased concentration and short-term memory.  
He described problems with insomnia, and reported sleeping 
about 4 hours per night.  He added that he had sleep apnea.  
He had no recent change in appetite, but reported decreased 
energy and feelings of hopelessness and helplessness.  He 
stated that he became irritable at times and took his 
irritability out on his wife verbally, but that their 
relationship was good otherwise.  He said that when his 
children visited he would isolate to his room, as he did not 
like to do the things they liked to do.  His grandchildren, 
ages 2 and 3, had been staying with him for the past month, 
and he stated that he was frustrated because he could not do 
much with them.  

The veteran stated that he declined invitations to visit 
someone two to three times a month, and that, if he did go, 
he would isolate himself and sit alone.  He also stated that 
he did not interact with people visiting him.  He described 
multiple physical problems, including pain and sleep apnea, 
which contributed to depression.  

In describing his occupational history, the veteran reported 
that he had been with his current employer since 1996.  He 
stated that his boss had recently caught him with his eyes 
shut at the computer.  He described plans to retire the 
following year, but that the department did not want him to 
do so.  He described being more depressed recently and not 
checking on his employees as he should.  He said that he 
found himself playing on the computer and not motivated.  
However, he said that he went into work even when he was 
feeling bad and worked many hours, and indicated that his 
depression has had no negative effects on his job as of yet 
and that he was doing okay financially.  

In terms of his social history, the veteran stated that he 
had been married for 42 years and had 3 children and 2 
grandchildren.  He stated that he was a member of the Masons, 
and felt that people did not like him because of this.  His 
position with the Masons involved traveling around the state 
to meet others.  He said that his wife supported this 
activity and that she attended some of the functions where 
wives were allowed.  

On examination, the veteran was alert, oriented, and 
cooperative.  Speech was regular rate, rhythm, and volume.  
There was no evidence of psychomotor agitation or 
retardation.  He described his mood as depressed and affect 
was broad range and appropriate.  Thought processes were 
logical and goal-directed without evidence of loose 
associations.  He was able to register three objects and 
recall two of three objects after five minutes.  He denied 
active suicidal thoughts, but reported that at times he 
wished he would not wake up the next day.  He denied 
homicidal thoughts.  

The Axis I diagnosis was major depression and grade 2 pain 
associated with multiple musculoskeletal problems.  The 
examiner assigned a GAF score of 65.  The examiner noted that 
the veteran had multiple trauma problems and spinal 
degeneration which caused chronic pain and had been service 
connected.  She stated that the pain, and limitation of what 
he could do as a result of pain, had led him to become more 
and more depressed.  He had problems with depressed mood and 
affect, decreased energy level, insomnia, helplessness, 
hopelessness, past suicidal thoughts, decreased concentration 
in memory, irritability, and negative ruminations.  

The examiner observed that despite his reported depressed 
mood and severe physical limitations, the veteran was able to 
work more than 40 hours a week and reported that his 
depression had no impact on his job.  She, therefore, 
concluded that there was no evidence of occupational 
disability.  

Additionally, the examiner noted that, despite his pain, the 
veteran remained active in the community, involved in the 
Masons, which involved traveling around the state and 
interacting with others.  While the veteran reported some 
irritability which he took out on his wife, the examiner 
concluded that there was otherwise no evidence of social 
dysfunction or disability.  

The examiner added that the complicating issue in the 
veteran's case was the fact that he had sleep apnea, which 
might interfere with sleep and therefore contribute to his 
problems of pain and depression.  The examiner concluded that 
the veteran's social adaptability and interactions with 
others were only mildly impaired due to his problems with 
irritability, negative ruminations, and desire to isolate, 
and that his overall level of disability related to 
depression seemed to be within the mild range.  

Analysis

Because the evidence demonstrates that major depressive 
disorder is manifested by mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, the Board 
finds that the veteran's symptoms do not warrant an 
evaluation in excess of 10 percent.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.  

In this regard, the veteran has consistently reported both 
full-time employment and involvement in the Masons.  In May 
2003 he stated that he enjoyed his employment.  Although the 
treatment records include the veteran's reports of isolation 
and difficulty concentrating at work, he stated at the 
September 2006 VA examination that his depression had no 
negative effects on his job, adding that while he planned to 
retire the following year, his department did not want him to 
do so.  

The May 2003 VA examiner described only mild impairment in 
the occupational setting while the September 2006 VA examiner 
found no evidence of occupational disability, and described 
the overall level of disability related to depression as 
mild.  There has been no evidence of intermittent periods of 
inability to perform occupational tasks as required for a 
higher evaluation of 30 percent.     

Despite the veteran's positive response regarding whether he 
had at least one panic attack a week, there is no evidence of 
any, let alone weekly, panic attacks in the treatment 
records.  Similarly, while he also responded positively to 
the question of to whether he had short and long-term memory 
loss, VA treatment records describe short and long-term 
memory as intact.  While he described decreased short-term 
memory at the September 2006 VA examination, he was able to 
recall two out of three objects after five minutes.  

In addition, while the VA treatment records and VA 
examinations reflect ongoing problems with sleep, these 
problems have been attributed to pain and sleep apnea.  Thus, 
the evidence does not demonstrate symptoms of panic attacks, 
chronic sleep impairment, and mild memory loss due to major 
depressive disorder as required for a higher evaluation of 30 
percent.  

While the veteran also responded positively to questions 
regarding impaired judgment, disturbances of motivation and 
mood, and difficulty maintaining relationships, especially at 
work and with his wife, the Board notes that mood has been 
described euthymic at several treatments, and that, although 
he was planning to retire, his employer apparently wanted him 
to remain in his position.  While the veteran has stated 
that, although he occasionally takes out his irritability on 
his wife, their relationship is otherwise good, and she 
supports his involvement in the Masons.  

Both VA examiners assigned a GAF score reflecting some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and having some meaningful interpersonal relationships.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  

Based on the foregoing, the Board finds that the criteria for 
an increased evaluation for major depressive disorder have 
not been met.  38 C.F.R. § 4.130, Diagnostic Code 9434.  
  
Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
10 percent evaluation reflects the highest level of 
disability since the effective date of the grant of service 
connection, March 7, 2003.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran has specifically 
reported that depression has no impact on his job, and the 
September 2006 VA examiner found no evidence of occupational 
disability, thus, marked interference with employment has not 
been shown.  Additionally, major depressive disorder has not 
required any, let alone frequent, periods of hospitalization.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for major depressive 
disorder.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for major depressive disorder is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


